Dodge, J.
The agreement of settlement expressed in the written release is, of course, a complete defense unless impeached for fraud or mistake. Jackowski v. Ill. S. Co. 103 Wis. 448, 79 N. W. 757; Kowalke v. Milwaukee E. R. & L. Co. 103 Wis. 472, 480, 79 N. W. 762. To accomplish impeachment of a formal written instrument on such grounds the proof must be clear and convincing beyond reasonable controversy. Linde v. Gudden, 109 Wis. 326, 85 N. W. 323; Meier v. Bell, 119 Wis. 482, 485, 97 N. W. 186; Burnham v. Burnham, 119 Wis. 509, 513, 97 N. W. 176; Bowe v. *487Gage, 127 Wis. 245, 251, 106 N. W. 1074. The paper itself, and the testimony offered by defendant, show that plaintiff deliberately and with full understanding entered into an agreement to settle her claims for the sum of $100, but this is not enough to warrant the direction of verdict if plaintiff’s evidence, standing alone and undisputed, can, within reason, be deemed sufficient to prove with the requisite clearness and conclusiveness that her signature to the writing was induced by fraud or mistake. Her testimony, upon which alone her case in this respect rests, was to the effect that the president of defendant told her that he had information showing that statements of deceased as to freedom from consumption were false, and that, as a lawyer, he didn’t believe any fair jury would award her anything; that the defendant was not liable to her at all, but that he was willing to give her $100 as a present. To this she made demur that defendant ought not to have received her husband into membership if it were not going to pay his insurance, but finally assented. Thereupon the president drew or dictated a paper, went with her to a bank, got the money, and told her to sign this paper, which she did without reading it, supposing it to be a-mere receipt for $100. We agree with the trial court that this evidence, though given the fullest credit, could not have justified a finding by the jury that plaintiff’s signature to the writing was induced by either fraud or mistake in the legal sense; clearly not by fraud, for there was no representation to her as to the terms of the writing; not by mistake, for the law does not allow a plea of mistake as to the contents of a written instrument which the signer has full opportunity to read but neglects to, unless deterred by some act or representation by the other party. Straker v. Phenix Ins. Co. 101 Wis. 413, 421, 77 N. W. 752; Deering v. Hoeft, 111 Wis. 339, 343, 87 N. W. 298; Bostwick v. Mut. L. Ins. Co. 116 Wis. 392, 413, 89 N. W. 538, 92 N. W. 246. Plaintiff’s evidence shows nothing of such acts. It at most indicates that the prior ne*488gotiations and conversation proceeded upon the basis of a gift instead of a settlement, but all such negotiations became merged in the written expression of the agreement finally executed, and that becomes the conclusive and exclusive proof of the contract upon which the minds of the parties met and to which they are bound. Conant v. Estate of Kimball, 95 Wis. 550, 70 N. W. 74; Jost v. Wolf, ante, p. 37, 110 N. W. 232.
The defense above considered is conclusive in favor of the judgment. Whether or not errors were committed in rulings uj)on the trial of other issues in the case, and assignments of such errors, needs no consideration.
By the Court. — Judgment affirmed.